736

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                      ( P3d )

       CERTIFIED QUESTIONS, CERTIFIED APPEALS,
      MANDAMUS PROCEEDINGS, AND OTHER MATTERS

                                January 22, 2014

Gaylor v. K. F. Jacobsen & Co., Inc. (S061320)(354 Or 63)(alternative writ issued).
   Writ of mandamus is dismissed as improvidently issued.

                       BALLOT TITLE CERTIFIED

                                January 30, 2014

Harmon v. Rosenblum (S061800). Petitioner’s argument that the Attorney
   General’s certified ballot title for Initiative Petition No. 29 (2014) does not
   comply substantially with ORS 250.035(2) to (6) is not well taken. The court
   certifies to the Secretary of State the Attorney General’s certified ballot title
   for the proposed ballot measure.